PER CURIAM.
Harold Maness appeals his judgment and sentence entered following a violation of probation. We affirm the judgment and sentence without discussion. We remand, however, with instructions that the court remove certain language from the order of revocation of drug offender probation. In paragraph 2 the order reads: “At hearing, the defendant admitted to all the allegations of violations of probation.” In paragraph 3, the order states “the Court accepts the admissions to the violations, finds the violations to be willful and substantial, and revokes and terminates the defendant’s probation.” A review of the hearing transcript reveals that Mr. Maness did not admit to violating probation. To the contrary, when asked whether he admitted or denied violating probation he explicitly answered “I deny it.” Mr. Maness presented a defense at'the hearing and testified on his own behalf. He claimed that his actions — which eventually triggered revocation — were justified because he did not believe that he could fulfill the original terms of his probation. He did not, however, wilfully admit to violating probation.
On remand, the court shall remove from the order of revocation of drug offender probation paragraph 2, and amend paragraph 3, to reflect that Mr. Maness did not admit violating probation.
Affirmed and remanded with instructions.
ALTENBERND, SILBERMAN, and MORRIS, JJ., Concur.